Citation Nr: 1548759	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-32 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left shoulder impingement syndrome.  

2.  Entitlement to a rating in excess of 10 percent for C6-C7 cervical spine spondylosis.  

3.  Entitlement to a rating in excess of 10 percent for lumbar spine levoscoliosis.  

4.  Entitlement to a compensable disability rating for left upper extremity radiculopathy prior to April 9, 2014, and in excess of 20 percent since that date.  

5.  Entitlement to a compensable disability rating for right upper extremity radiculopathy prior to April 9, 2014, and in excess of 20 percent since that date.  

6.  Entitlement to a compensable disability rating for right lower extremity radiculopathy prior to April 9, 2014, and in excess of 10 percent since that date.  

7.  Entitlement to a compensable disability rating for left lower extremity radiculopathy prior to April 9, 2014, and in excess of 10 percent since that date.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to December 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  While the RO decision denied 4 issues, the Veteran limited his appeal in November 2011 to the 3 issues shown on the cover page.  In June 2015, the Veteran's representative withdrew a prior request for a Board hearing.  

In a December 2014 rating decision, the RO granted service connection and assigned separate, initial ratings for radiculopathy of the bilateral upper and lower extremities, effective April 9, 2014, which was cited as the date of a claim for increased rating.  The RO explained that the radiculopathy affecting all extremities was due to his service-connected back and cervical spine disabilities.  

The Veteran did not file any document with VA expressing disagreement with the December 2014 decision.  However, the radiculopathy is a manifestation of the Veteran's service-connected low back and cervical spine disabilities.  When the Veteran disagreed with the amount of compensation awarded for the back and cervical spine disabilities, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back and cervical spine disabilities.  See AB v Brown, 6 Vet App 35 1993.  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C FR § 4 71a, Note (1) ( 2015).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the back and cervical spine conditions.  When the Veteran appealed the ratings assigned for his back and cervical spine, his appeal encompassed ratings for all manifestations of the conditions.  The award of the separate ratings for radiculopathy in the December 2014 rating decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the September 2009 rating decision.  Thus, the issues before the Board include the initial ratings for radiculopathy of the bilateral upper and lower extremities, with consideration of the period prior to the April 9, 2014, effective date assigned by the RO.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Information contained in the VA Form 9 submitted in November 2011 suggests that additional VA treatment records which have not been obtained may be available, as the Veteran mentioned constant treatment for them at the Miami VA Medical Center at the time.  All outstanding treatment records should be obtained on remand.  

In February 2014, the RO certified the appeals to the Board.  Since the most recent October 2011 adjudication by the RO, additional evidence has been received including October 2014 VA examination reports concerning the disabilities at issue.  The Veteran was informed of this in August 2015, and later that month, he indicated that he does not want to waive initial RO consideration of this evidence.  Accordingly, the issues must be remanded to have the RO consider them again in light of the evidence received since October 2011.  

Since the appeals are being remanded, any additional relevant medical evidence which is now available should be obtained, including any from the Miami VA Medical Center, so that VA's review can be a fully informed one, and to assist the Veteran with his claims pursuant to 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional relevant medical records of treatment which the Veteran has received for cervical spine, lumbar spine, and/or left shoulder disability and related neurological complaints, including from the Miami VA Medical Center since November 3, 2011, the date of the most recent treatment record from that facility which is contained in the claims folder.  

2.  After the above development is completed, the RO should readjudicate the Veteran's claims for higher ratings for his service-connected cervical spine, lumbar spine, and left shoulder disabilities, to include consideration of the increased ratings for the recently service-connected bilateral upper and lower extremity radiculopathy, in light of all evidence received since it last considered his claims in October 2011.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




